Title: To George Washington from Oliver Wolcott, Jr., 12 July 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          sir,
          Treasury Department July 12th 1796.
        
        I have the honour to transmit to the President two Letters from the Commissioner of the Revenue, dated the 8th & 11th Instant.
        It appears to be expedient to entrust the inspection of the Lighthouse at Seguin to David Coney who is recommended by Genl Lincoln. Both Jonathan Coffin and Saml Coffin are well recommended for the appointment of Lighthouse keeper at Nantucket. The experience of Jonathan Coffin in this business is however a circumstance which may determine the preference in his favor. I have the honor to be &c.
        
          Olivr Wolcott jr
        
       